         Case 1:20-cv-08572-PGG Document 21 Filed 02/08/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CERTAIN UNDERWRITERS AT
 LLOYD’S, LONDON,

                        Plaintiff,                                    ORDER

                -against-                                        20 Civ. 8572 (PGG)

 ALLIED PROFESSIONALS INSURANCE
 COMPANY,

                        Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               The conference currently scheduled for February 11, 2021 at 10:00 a.m. will take

place on February 11, 2021 at 10:30 a.m. by telephone.

               The parties are directed to dial 888-363-4749 to participate, and to enter the

access code 6212642. The press and public may obtain access to the telephone conference by

dialing the same number and using the same access code. The Court is holding multiple

telephone conferences on this date. The parties should call in at the scheduled time and wait on

the line for their case to be called. At that time, the Court will un-mute the parties’ lines. Two

days before the conference, the parties must email Michael_Ruocco@nysd.uscourts.gov and

GardepheNYSDChambers@nysd.uscourts.gov with the phone numbers that the parties will be

using to dial into the conference so that the Court knows which numbers to un-mute. The email

should include the case name and case number in the subject line.

Dated: New York, New York
       February 8, 2021
